298 S.W.3d 69 (2009)
SANGAMON ASSOCIATES, LTD., et al., Appellant,
v.
The CARPENTER 1985 FAMILY PARTNERSHIP, LTD., et al., Respondent.
No. WD 69748.
Missouri Court of Appeals, Western District.
September 8, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 27, 2009.
Application for Transfer Denied December 22, 2009.
Frederick H. Riesmeyer, II, Esq., Kansas City, MO, for Appellant.
Rhonda E. Smiley, Esq., Kansas City, MO, for Respondent.
Before JAMES E. WELSH, P.J., and VICTOR C. HOWARD and ALOK AHUJA, JJ.
Prior report: 2008 WL 4283224.

ORDER
PER CURIAM:
Appellants challenge the circuit court's judgment confirming the partition sale of a parcel of real property located at 1200 Broadway, owned by Allan R. Carpenter and Dale E. Fredricks, or their affiliates, as tenants in common. The circuit court entered its judgment on remand from the Missouri Supreme Court in Sangamon Associates, Ltd. v. Carpenter 1985 Family Partnership, Ltd., 165 S.W.3d 141 (Mo. banc 2005). See also Sangamon Assocs., Ltd., v. Carpenter 1985 Family P'ship, Ltd., 280 S.W.3d 737 (Mo.App. W.D.2009) (opinion in related case).
We affirm. We also deny Respondent's motion seeking to recover its attorneys fees in this appeal. Because a published opinion would have no precedential value, a memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).